Exhibit 10(iii)A(52)

 

Zep Inc.
2010 Omnibus Incentive Plan

 

Performance Stock Award Agreement

 

THIS AGREEMENT, made and entered into as of October       , 2011 by and between
Zep Inc., a Delaware corporation, (the “Company”) and
                                             (“Grantee”).

 

W · I · T · N · E · S · S · E · T · H     T · H · A · T:

 

WHEREAS, the Company maintains the Zep Inc. 2010 Omnibus Incentive Plan (the
“Plan”), and Grantee has been selected by the Committee to receive a Performance
Stock Award under the Plan;

 

WHEREAS, the Company and Grantee have determined that Grantee shall enter into a
separate agreement setting forth certain non-competition, non-solicitation,
non-recruitment and non-disclosure covenants (the “Restricted Covenants
Agreement”), in consideration for receipt of a Performance Stock Award pursuant
hereto, receipt of any future Plan Awards, continued employment, receipt of
Confidential Information and Trade Secrets (as subsequently defined in said
Restrictive Covenants Agreement), and other good and valuable consideration; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.                                      Award of Performance Stock

 

1.1                                 The Company hereby grants to Grantee an
award of                                      Shares of performance stock
(“Performance Stock”), subject to, and in accordance with, the restrictions,
terms, and conditions set forth in this Agreement.  The grant date of this award
of Performance Stock is                                          (the “Grant
Date”).

 

1.2                                 This Agreement shall be construed in
accordance with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

1.3                                 This Performance Stock award is conditioned
upon (i) Grantee’s acceptance of the terms of this Agreement, as evidenced by
Grantee’s execution of this Agreement or by Grantee’s electronic acceptance of
the Agreement in a manner and during the time period allowed by the Company and
(ii) Grantee’s execution of the Restrictive Covenants Agreement in the manner
and during the period allowed by the Company.  If the terms of this Agreement
are not timely accepted by execution or by such electronic means or if Grantee
fails to execute the Restrictive Covenants Agreement in the manner and during
the period allowed by the Company, the award of Performance Stock may be
unilaterally cancelled or terminated by the Committee.

 

--------------------------------------------------------------------------------


 

2.                                      Restrictions

 

2.1                                 Subject to Sections 2.3, 2.5, and 2.6 below,
if the Grantee remains continuously employed by the Company, the Performance
Stock shall vest subject to achievement of certain criteria as may be outlined
on Exhibit A, attached hereto and incorporated herein by reference.

 

For purposes of this Agreement, employment with a Subsidiary of the Company
shall be considered employment under the terms of the Plan.

 

2.2                                 Except as otherwise provided below, on the
date (the “Vesting Date”) that Shares of the Performance Stock become vested
during the Grantee’s employment pursuant to Section 2.1 above (the “Vested
Shares”), the Grantee shall own the Vested Shares free and clear of all
restrictions imposed by this Agreement (except those imposed by Section 3.4
below).  The Company shall transfer the Vested Shares to an unrestricted account
in the name of the Grantee as soon as reasonably practical after each Vesting
Date, and in any event within thirty (30) days thereof.

 

2.3                                 In the event, prior to a Vesting Date,
(i) Grantee dies while actively employed by the Company, or (ii) Grantee has his
employment terminated by reason of Disability, any Performance Stock which had
not theretofore vested shall become fully vested and nonforfeitable as of the
date of Grantee’s death or Disability.  The Company shall transfer the Vested
Shares, free and clear of any restrictions imposed by this Agreement (except for
Section 3.4) to Grantee (or, in the event of death, his surviving spouse or, if
none, to his estate) as soon as practical after his date of death or termination
for Disability, and in any event within thirty (30) days thereof.

 

2.4                                 Except for death or Disability as provided
in Section 2.2, or except as otherwise provided in a severance agreement,
employment agreement or similar agreement with Grantee, if Grantee terminates
his employment or if the Company terminates Grantee prior to the Vesting Date,
for any reason, the Performance Stock shall cease to vest further, and all
Performance Stock which had not vested prior to such termination shall be
immediately forfeited, and Grantee shall have no further right or interest in or
to such unvested Performance Stock.

 

2.5                                 Notwithstanding the other provisions of this
Agreement, in the event of a Change in Control prior to the Vesting Date, all
unvested Performance Stock (whether or not the corresponding performance
criteria outlined in Exhibit A have been attained ) shall become fully vested
and nonforfeitable as of the date of the Change in Control.  The Company shall
transfer the resulting Vested Shares to an unrestricted account in the name of
Grantee as soon as practical after the date of the Change in Control, and in any
event within thirty (30) days thereof.

 

2.6                                 The Performance Stock may not be sold,
assigned, transferred, pledged, or otherwise encumbered prior to the Vesting
Date for such shares of Performance Stock.

 

--------------------------------------------------------------------------------


 

3.                                      Stock; Dividends; Voting

 

3.1                                 The Performance Stock shall be registered in
the name of Grantee as of the Grant Date.  The Company may issue stock
certificates or evidence Grantee’s interest by using a restricted book entry
account with the Company’s transfer agent.  Physical possession or custody of
any stock certificates that are issued shall be retained by the Company until
such time as the Shares are vested in accordance with Section 2.  The Company
reserves the right to place a legend on such stock certificate(s) restricting
the transferability of such certificates and referring to the terms and
conditions (including forfeiture) of this Agreement and the Plan.

 

3.2                                 The Grantee shall not be entitled to receive
dividends or similar distributions with respect to Performance Stock that is not
vested or that is forfeited.  However, the Grantee shall be entitled to receive
dividends or similar distributions if, when and as declared on vested Shares of
Performance Stock.  Shares that vest after the record date, but prior to the
payment date with respect to a dividend or distribution, shall be entitled to
receive the dividend or distribution.  Upon the vesting of any Shares of
Performance Stock comprising a part of this Award, the Company shall either
(i) pay to the Grantee an amount of cash equal to the amount of all dividends or
similar distributions on the then vesting shares of Performance Stock (without
interest) that were declared and paid between the Vesting Start Date and the
vesting date (the “Accumulated Dividends”) or (ii) apply an amount equal to the
Accumulated Dividends to the payment of the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
distribution of the then vesting shares of Performance Stock to the Grantee. 
When the Grantee accepts this Award of Performance Stock, the Grantee shall make
an irrevocable election to have the entire amount of the Accumulated Dividends
applied as set forth in clause (i) or clause (ii) of the preceding sentence. 
The Grantee may not elect to have part of the Accumulated Dividends applied as
set forth in clause (i) and part as set forth in clause (ii).  The Company shall
not be required to establish a fund or account for the Grantee with respect to
the Accumulated Dividends.  However, the Company shall maintain a record of the
Accumulated Dividends by making appropriate entries in its accounting records.

 

3.3                                 The Grantee shall be entitled to vote all
shares of Performance Stock, comprising this Performance Stock Award, whether or
not vested, provided that the right to vote such Shares shall cease in the event
such Performance Stock is forfeited.

 

3.4                                 In the event of a Material Business Event,
the Committee may take any of the actions contemplated under Section 14 of the
Plan with respect to this Award and/or the Performance Stock.

 

3.5                                 Grantee represents and warrants that he is
acquiring the Performance Stock for investment purposes only, and not with a
view to distribution thereof.  Grantee is aware that the Performance Stock may
not be registered under the federal or any state securities laws and that in
that event, in addition to the other restrictions on the Shares, they will not
be able to be transferred unless an exemption from registration is available or
the Shares are registered.  By making this award of Performance Stock, the
Company is not undertaking any obligation to register the Performance Stock
under any federal or state securities laws.

 

--------------------------------------------------------------------------------


 

4.                                      No Right to Continued Employment or
Additional Grants

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time.  The Plan may be terminated at any time, and even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.

 

5.                                      Taxes and Withholding

 

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Performance Stock and dividends paid on
vested Performance Stock.  Grantee shall have the right to make such elections
under the Internal Revenue Code of 1986, as amended, as are available in
connection with this award of Performance Stock.  The Company and Grantee agree
to report the value of the Performance Stock in a consistent manner for federal
income tax purposes.  The Company shall have the right to retain and withhold
from any payment of Performance Stock or cash the amount of taxes required by
any government to be withheld or otherwise deducted and paid with respect to
such payment.  In furtherance thereof and, at its discretion, the Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed.  In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Performance Stock having a market value not less than the amount of
such taxes.  If Grantee has elected to apply the Accumulated Dividends to the
payment of such taxes, the Company shall do so.

 

6.                                      Grantee Bound by the Plan

 

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

7.                                      Modification of Agreement

 

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

8.                                      Severability

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

9.                                      Governing Law

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

--------------------------------------------------------------------------------


 

10.                               Successors in Interest

 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise.  This Agreement shall inure to the
benefit of Grantee’s legal representatives.  All obligations imposed upon
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon Grantee’s heirs, executors, administrators,
and successors.

 

11.                               Resolution of Disputes

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

12.                               Pronouns; Including

 

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural.  Wherever used
in this Agreement, the term “including” means “including, without limitation.”

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Zep Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Grantee:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------